Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-9, 11-17 and 20-21 is indicated because: 
The amended claims filed on 01/06/2022 overcame the Claim Objection and Rejection 112b; and 
The applicant’s arguments in the Remark filed on 01/06/2022 has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious in combination to teach the additional limitations of the claimed invention such as … an opening the vessel side wall and the cover,…wherein the utensil extends outwardly from the opening along the elongated handle of the cooking vessel, and wherein one of the utensil and the cooking vessel includes a first mating engagement member comprising an extension, and the other one of the utensil and the cooking vessel includes a second mating engagement member comprising a depression on aperture adapted to receive the extension… as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/25/2022